Currey, C. J., concurring specially:
The only question to he determined in this case is, where is the true point of beginning of the description of the land contained in the deed from the source of title under which the plaintiffs claim. The description designates the place of beginning to be at the middle or center of the well known point, called the Portezuelo de las Animas, and running thence northerly in the direction of the center of the Laguna Seca one Spanish league; thence at an angle to the south side of the hill known as the Loma de las Lagrimas; thence in a line of the boundary which constitutes the division line between the Rancho de la Yerba Buéna and the rancho known as Santa Teresa, in the direction of the rancho known as the Rancho de Alvirez, until it reaches the boundary line which divides said Rancho de la Yerba Buena from said Rancho de Alvirez; and following the last mentioned boundary line to the place of beginning.
The Yerba Buena Rancho was confirmed as a valid claim, and a patent therefor was granted to Antonio Chaboya. The decree of confirmation, on which the patent was issued, described the Yerba Buena as bounded on the south by said Portezuela de las Animas, and the patent so describes it. The Court finds, that the decree of confirmation calls for the Portezuelo and an oak tree at it as the southern boundary of the Yerba Buena Rancho. There is no oak tree at the Portezuela, but there is a marked oak tree in the southern boundary line of the Yerba Buena, and the Portezuela is not in such boundary line, but sixteen and a half chains to the southeast of it. It is agreed on all hands that if the Portezuela be adopted as the point of commencing the description of the plaintiffs’ lands, the premises in controversy belong to them; but if the point of beginning be placed on the line sixteen and a half chains northwest of the Portezuela, then they have no title to the demanded premises, and, consequently, no right to recover.
The description in the deed under which the plaintiffs *344claim title does not specify or refer to a tree in connection with the Portezuela. The call is: “ Commencing at a point of the boundary of said rancho [Yerba Buena], being the middle or center of the well known point called Portezuela de las Animas.” This is a definite designation of the middle or center of the Portezuela as the place of beginning. The parties agree, and so the Court has found, that the Portezuela de las Animas is a narrow ridge, connecting two parallel ranges of high hills, and was a noted place, well known by that name, when the conveyances under which the plaintiffs claim were executed, and that the center of the Portezuela can be readily and' precisely ascertained. The objection to adopting the place designated, which seems to have controlled the Court below, was that by making the point of beginning at the center of the Portezuela, the last locative call in the description would necessarily be without effect, as it would be impossible to reach the point of beginning, by following from the last station in the description the division or boundary line which separates from each other the Banchos de la Yerba Buena and de Alvirez, It may be that the last boundary call, if it were literally adhered to, could not be satisfied; but if so, the rule is that it must be rejected and supplied by one running in a straight line from the last station to the place of beginning. (1 G-reenl. Ev., Sec. 391.)
It is a pirinciple well settled that in the location of a grant, that which is most certain and material in the description shall control that which is less so, and when there is a known and well ascertained place of beginning it must govern. (Jackson v. Wendell, 5 Wend. 146, 147.) In the case here cited the Court say : “ It is immaterial how many natural monuments there may be in the courses given; the place of beginning is the controlling point, and if rendered certain, no matter in what manner, it cannot be abandoned and another position assumed as the starting point.”
It is also a principle well settled that in the description of a tract of land in a deed of conveyance the highest regard is *345to be had to permanent natural objects as landmarks. The Portezuela de las Animas was and is an object as stable as the everlasting hills, and was well known at the time, and was beyond question the very object or monument to which the grantor had reference as the point of commencement in the description of the land contained in his deed under which the plaintiffs claim title. “ All grants or conveyances,” said the Chancellor in Wendell v. The People, 8 Wend. 190, “ are supposed to be made with reference to an actual view of the premises by the parties, and it is therefore a general rule in the construction of grants that both course and distance must give way to natural or artificial monuments or objects; and courses must be varied and distances lengthened or shortened, so as to conform to the natural or ascertained objects or bounds called for by the grant.”
The point of beginning, specified in the deed of Chaboya, is the “ middle or center of the well known point called the Portezuela de las Animas.” It cannot be doubted that both grantor and grantee well understood the point of beginning in the description of the land mentioned in the deed, to be at. the center of the Portezuela, because they could not well be mistaken respecting the place named, as it was an object of permanence and notoriety at the time Chaboya conveyed the land to which the plaintiffs now have the title.
The place of beginning being established at the center of the Portezuela, it should be adhered to as the controlling point in the description of the plaintiffs’ land.
I am of the opinion the judgment should be reversed, and new trial ordered.
Mr. Justice Shatter expressed no opinion.